NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5799-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEVON STOUT, a/k/a
DEVIN STOUT, and
DEVIN AGOLIO-STOUT,

     Defendant-Appellant.
___________________________

                    Submitted February 24, 2020 – Decided May 7, 2020

                    Before Judges Fasciale and Moynihan.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment No. 17-10-
                    1463.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (David J. Reich, Designated Counsel, on the
                    brief).

                    Christopher J. Gramiccioni, Monmouth County
                    Prosecutor, attorney for respondent (Monica do
                    Outeiro, Assistant Prosecutor, of counsel and on the
                    brief).
PER CURIAM

      Defendant Devon Stout appeals from his conviction by jury of second-

degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b), and fourth-

degree unlawful possession of a defaced firearm, N.J.S.A. 2C:39-3(d), and the

sentence imposed by the trial judge,1 arguing:

            POINT I

            THE TRIAL COURT ERRED IN DENYING THE
            MOTION TO SUPPRESS BECAUSE THE POLICE
            OFFICER DID NOT HAVE A VALID BASIS TO
            STOP OR SEIZE [DEFENDANT].

            POINT II

            THE IMPROPER ADMISSION OF THE POLICE
            OFFICER'S LAY OPINION TESTIMONY AND
            REMARKS BY THE ASSISTANT PROSECUTOR
            INDICATING [DEFENDANT] DISCARDED THE
            GUN     WHICH    WAS    SUBSEQUENTLY
            DISCOVERED DEPRIVED [DEFENDANT] OF A
            FAIR TRIAL.

            POINT III

            THE TRIAL COURT ERRED IN ADMITTING
            [DEFENDANT'S] JAILHOUSE STATEMENT.




1
   The State dismissed count three of the indictment, charging fourth-degree
resisting arrest, N.J.S.A. 2C:29-2(a)(2), before trial.
                                                                     A-5799-17T4
                                       2
            POINT IV

            A NEW TRIAL IS REQUIRED IN VIEW OF THE
            TRIAL COURT'S FAILURE TO MAKE SUFFICIENT
            VOIR DIRE INQUIRY TO ENSURE THAT
            DISCUSSION    AMONG    CERTAIN   JURORS
            OUTSIDE    THE    JURY    ROOM    AFTER
            DELIBERATIONS HAD BEGUN DID NOT
            IMPROPERLY TAINT THE JURY DELIBERATION
            PROCESS.

            POINT V

            A REMAND IS REQUIRED IN VIEW OF ERRORS
            THE TRIAL COURT COMMITTED IN IMPOSING
            SENTENCE.2

We are unpersuaded by these arguments and affirm.

                                       I.

      In considering defendant's argument that the Asbury Park police officer

who first encountered defendant had no right to stop him, we "must uphold the

factual findings underlying the trial court's decision so long as those findings

are 'supported by sufficient credible evidence in the record.'" State v. Elders,

192 N.J. 224, 243 (2007) (quoting State v. Elders, 386 N.J. Super. 208, 228

(App. Div. 2006)). Those facts found credible by the motion judge from the



2
  Defendant was sentenced to a concurrent five-year term for third-degree theft,
N.J.S.A. 2C:20-3(a), charged in a separate indictment, after pleading guilty to a
violation of probation (VOP).
                                                                         A-5799-17T4
                                       3
testimony of the officer at the suppression hearing reveal the officer was on

patrol at approximately 9:20 p.m. on a mid-August evening when he heard "two

loud pops" which he "immediately recognized" as gunshots. About thirty to

sixty seconds after he heard the shots, as he proceeded in his unmarked police

car to the area approximately two blocks west of his position from whence the

sound of the shots came, he saw defendant walking out of a backyard and cross

directly in front of the officer's vehicle.

      Defendant was immediately recognizable to the officer from previous

investigations, and from encounters with defendant who had been previously

fired upon thrice. The officer knew defendant to be affiliated with the Bloods

and that his street name was "Balie." The officer "slowed his vehicle and called

. . . defendant by [his given] name," whereupon defendant looked at the officer

"and immediately began to flee while clutching at his waistband."

      The officer exited his vehicle and gave serpentine chase to defendant,

"repeatedly shout[ing] out commands to . . . defendant, by name, . . . directing

him to [']stop, police['], in a loud, clear voice." As defendant ran, the officer

observed from a distance of five to ten yards in a "lightly illuminated" backyard,

the silhouette of defendant's right hand motioning toward the ground and "heard

a thud, consistent with something heavy landing on the ground."


                                                                          A-5799-17T4
                                          4
      Within five minutes, the officer lost sight of defendant and returned to the

area where he heard the thud; there he located the handgun which defendant was

charged with possessing.

      We defer to the motion judge's findings, especially because they "are

substantially influenced by [the judge's] opportunity to hear and see the

witnesses and to have the 'feel' of the case, which a reviewing court cannot

enjoy." State v. Locurto, 157 N.J. 463, 471 (1999) (quoting State v. Johnson,

42 N.J. 146, 161 (1964)). The motion judge's application of his factual findings

to the law, however, is subject to plenary review. State v. Cryan, 320 N.J. Super.
325, 328 (App. Div. 1999).

      Defendant's present contention that the motion judge "incorrectly assumed

that the stop and seizure of [defendant] did not occur until after the police officer

began to chase him on foot rather than when the police officer first confronted

[defendant] from his motor vehicle" is at odds with the motion judge's

perception, "[b]ased on the submissions of both parties['] counsel . . . that the

seizure occurred when [the officer] began chasing . . . defendant." We were not

provided with those submissions. See R. 2:6-1(a)(2). As such, we do not know

what defendant contended therein. But if the motion judge correctly explained

defendant's position—and we have no reason to doubt he did, especially


                                                                             A-5799-17T4
                                         5
considering defendant did not deny that position in his merits brief—the

concession that the stop did not occur until the officer gave chase amounts to

invited error which bars a party from taking a position on appeal contrary to a

position advanced to the motion judge. See State v. Pontery, 19 N.J. 457, 471

(1955). "Elementary justice in reviewing the action of a [motion judge] requires

that [the judge] should not be reversed for an error committed at the instance of

[the] party alleging it." State v. Scioscia, 200 N.J. Super. 28, 47 (App. Div.

1985) (third alteration in original) (quoting Bahrey v. Poniatishin, 95 N.J.L. 128,

133 (E. & A. 1920)).

      Nonetheless, we find no such error was committed by the motion judge.

"A 'field inquiry' is the least intrusive" form of police encounter, occurring

"when a police officer approaches an individual and asks 'if [the person] is

willing to answer some questions.'" State v. Pineiro, 181 N.J. 13, 20 (2004)

(alteration in original) (quoting State v. Nishina, 175 N.J. 502, 510 (2003)). "[A]

field [inquiry] is not a Fourth Amendment event 'so long as the officer does not

deny the individual the right to move.'" State v. Egan, 325 N.J. Super. 402, 409

(Law Div. 1999) (quoting State v. Sheffield, 62 N.J. 441, 447 (1973)); see also

State v. Rosario, 229 N.J. 263, 273-74 (2017) (citing Egan favorably). The




                                                                           A-5799-17T4
                                        6
officer is permitted to ask questions during the field inquiry as long as they are

not "harassing, overbearing, or accusatory in nature." Nishina, 175 N.J. at 510.

      By contrast, an investigatory stop, familiarly known as a Terry stop,

occurs when police detain a person who would not reasonably feel free to leave,

even though the encounter falls short of a formal arrest. State v. Stovall, 170
N.J. 346, 355-56 (2002); see also Terry v. Ohio, 392 U.S. 1, 21 (1968). Under

Terry, a police officer can detain an individual for a brief period, if the stop "is

based on 'specific and articulable facts which, taken together with rational

inferences from those facts,' give rise to a reasonable suspicion of criminal

activity." State v. Rodriguez, 172 N.J. 117, 126-27 (2002) (quoting Terry, 392
U.S. at 21). Under this standard, "[a]n investigatory stop is valid only if the

officer has a 'particularized suspicion' based upon an objective observation that

the person stopped has been [engaged] or is about to engage in criminal

wrongdoing." State v. Davis, 104 N.J. 490, 504 (1986).

      Applying these principles and our standard of review, we discern no basis

for disturbing the motion judge's determination that the stop and subsequent

search were valid. By calling defendant's name, the officer did not conduct an

investigatory stop. Indeed, although his clear purpose was to inquire about

defendant's knowledge, if any, about the gunshots, the officer did not even have


                                                                            A-5799-17T4
                                         7
an opportunity to pose a question to defendant before he ran.        Obviously,

defendant did not feel compelled to remain at the location. See Rosario, 229
N.J. at 271-72 ("The test of a field inquiry is 'whether [a] defendant, under all

of the attendant circumstances, reasonably believed he [or she] could walk away

without answering any of [the officer's] questions." (first and third alterations

in original) (quoting State v. Maryland, 167 N.J. 471, 483 (2001))). To that

point in time, the encounter was no more than a field inquiry.

      That inquiry quickly escalated to a Terry stop when the officer gave chase,

announced he was a police officer—a status evidenced by the officer's neck-

worn badge and top with "police" emblazoned in large silver lettering on front

and back—and commanded him to stop. See State v. Tucker, 136 N.J. 158, 166

(1994) (holding an investigatory stop occurs when police officers chase a

suspect and, under the totality of the circumstances, "the police conduct would

have communicated to a reasonable person that the person was not free to

decline the officers' requests or otherwise terminate the encounter" (quoting

Florida v. Bostick, 501 U.S. 429, 439 (1991))). We agree that defendant's flight

alone did not justify a Terry stop. State v. Williams, 410 N.J. Super. 549, 555

(App. Div. 2009).




                                                                         A-5799-17T4
                                       8
      "However, flight 'in combination with other circumstances . . . may

support [the] reasonable and articulable suspicion' required to justify a stop."
Ibid. (alterations in original) (quoting Pineiro, 181 N.J. at 26); see also State v.

Citarella, 154 N.J. 272, 281 (1998) (recognizing flight as one factor justifying

police chase of a bike rider who was a known narcotics offender acting

suspiciously); State v. Morrison, 322 N.J. Super. 147, 155-56 (App. Div. 1999)

(upholding the stop of a fleeing suspect based upon high-narcotics area and

resident complaints of his involvement in drug sales); State v. Ruiz, 286 N.J.

Super. 155, 163 (App. Div. 1995) (holding the stop of a fleeing suspect was

justified based upon prior arrests and suspicious conduct).

      Unlike the defendant in Tucker, who was observed by police simply

sitting on a curb before he fled, was chased and stopped, 136 N.J. at 161-62, the

totality of the circumstances justified the officer's pursuit of defendant. The stop

began only after defendant ran and immediately clutched at his waistband,

signaling to the officer that defendant was armed with a weapon. As the officer

testified, based on his training and experience, "[s]ubjects who carry firearms

typically keep them in their waistband area or conceal them in their waistband

area rather." That the clutching may have been unrelated to defendant's attempt

to retain a firearm does not discount the officer's reasonable suspicion.


                                                                            A-5799-17T4
                                         9
             In evaluating the facts giving rise to the officer's
             suspicion of criminal activity, courts are to give weight
             to "the officer's knowledge and experience" as well as
             "rational inferences that could be drawn from the facts
             objectively and reasonably viewed in light of the
             officer's expertise." The fact that purely innocent
             connotations can be ascribed to a person's actions does
             not mean that an officer cannot base a finding of
             reasonable suspicion on those actions as long as "a
             reasonable person would find the actions are consistent
             with guilt."

             [Citarella, 154 N.J. at 279-80 (quoting State v. Arthur,
             149 N.J. 1, 10-11 (1997)).]

Defendant's actions, combined with his proximity to the area in which the

gunshots were heard shortly after the gunfire, and his prior involvement as the

target of shootings, justified the investigatory stop. 3

      The motion judge likened the circumstances of this stop to those in State

v. Dunbar, 434 N.J. Super. 522 (App. Div. 2014), where we determined an

investigatory stop was justified when officers, who "arrived within moments of

the report of shots being fired," observed a nervous defendant duck into an alley,



3
    Defendant contends the motion judge incorrectly found defendant was a
"defendant in . . . weapon and shooting investigations," and not the target of
same. We do not agree with that interpretation. Viewing the entirety of the
judge's oral opinion, we understand the judge meant the officer knew defendant
as a victim of prior shootings and as a defendant in cases relating to drugs and
criminal trespass. In any event, we consider only that the officer knew defendant
in that light, not as a person who had been previously arrested on gun charges.
                                                                          A-5799-17T4
                                        10
began to walk away "while looking over his shoulder at" police, did not respond

when an officer attempted to speak to him and, instead, ran, id. at 527-28. We

agree that the circumstances here similarly justified the stop. And, as we did in

Dunbar, we observe defendant discarded the handgun as he "ignored the police

directive to stop and was attempting to flee the scene," and that the police "had

reason to fear that the suspect might be armed." Id. at 528.    To those

circumstances, we add defendant in this case had a known gang affiliation and

concomitant reputation for carrying handguns.

       Inasmuch as both the officer's attempted initial inquiry and investigatory

stop fell within the delineated exceptions to the warrant requirement, Maryland,
167 N.J. at 482; Pineiro, 181 N.J. at 19-21, the seizure of the handgun was

constitutionally permissible, and the motion to suppress was properly denied. 4

                                        II.

       Defendant argues the officer's lay opinion linking the thud he heard to the

handgun he found did not meet the requirements of N.J.R.E. 701 and should

have also been excluded under N.J.R.E. 403(a). He adds, the officer's testimony

that defendant's extension of his right arm as he ran suggested to the officer that

defendant "was discarding something in a discrete manner," was also


4
    The issue of abandonment of the handgun was not raised on appeal.
                                                                           A-5799-17T4
                                       11
inadmissible lay opinion. Defendant also avers the officer's testimony that

nothing else on the ground in the area where the handgun was found could have

made that sound was, likewise, inadmissible lay opinion.

      The officer described to the jury his observation of defendant's arm motion

as he ran, extending "to the side of his body towards the ground, so his right arm

basically just went into a straight extension" "at which point [the officer] heard

a loud thud on the ground as if a heavy object just fell into the ground." He

explained that arm angle was different from the angle defendant had otherwise

assumed as he ran—with his arms "slightly bent at the elbow"—and provided

the jury with a demonstration of the difference between that angle and the

defendant's arm "fully extended facing the direction of the ground."

      The officer later testified that other items—small branches, small rocks,

leaves, small shreds of wood and an empty fifteen- or twenty-gallon plastic

bin—he observed on the ground near the handgun, and which were depicted in

photographs of that area posted to the jury could not have made the "thud" he

heard.




                                                                          A-5799-17T4
                                       12
      Defendant did not interpose an objection under either N.J.R.E. 701 or

N.J.R.E. 403(a). 5 Unless defendant timely made the "objection to admission

known to the trial court, the reviewing court will review for plain error, only

reversing if the error is 'clearly capable of producing an unjust result.'" State v.

Rose, 206 N.J. 141, 157 (2011) (quoting R. 2:10-2). "Under that standard,

defendant has the burden of proving that the error was clear and obvious and

that it affected his substantial rights." State v. Morton, 155 N.J. 383, 421 (1998).

      Most of the officer's testimony centered on his perceptions; those were not

lay opinions. The description of defendant's arm motion described defendant's

actions at the point the officer heard the "thud" that caused him to return to the

area where he found the handgun. His description that it was "a loud thud" and

that "[i]t was a heavy object that hit the ground" cannot be viewed as anything




5
  When the assistant prosecutor asked, "What if anything did [defendant's arm]
motion suggest to you?" defendant objected that it "calls for speculation"; the
objection was overruled. Defendant also objected twice that the assistant
prosecutor asked questions calling for an expert opinion. The first objection
was followed by a sidebar, whereafter the assistant prosecutor rephrased the
question and asked the officer if "there [was] anything else on the ground in that
area that could have made the ['thud'] noise" the officer heard; no objection was
made to that question and answer. Defendant made the same objection when the
assistant prosecutor asked if any other items on the ground could have made the
"thud"; that objection was overruled.
                                                                            A-5799-17T4
                                        13
but the officer's recount of what his senses perceived. The same holds true for

the officer's description of the defendant's arm movement.

      Even if the descriptions included lay opinion, they were admissible, as

was the officer's testimony that there was nothing else on the ground that could

have made the "thud." Lay opinion is admissible under N.J.R.E. 701 which

provides:


            If a witness is not testifying as an expert, the witness'
            testimony in the form of opinions or inferences may be
            admitted if it (a) is rationally based on the perception
            of the witness and (b) will assist in understanding the
            witness' testimony or in determining a fact in issue.



      "Lay opinion testimony, therefore, when offered . . . in criminal

prosecutions, can only be admitted if it falls within the narrow bounds of

testimony that is based on the perception of the witness and that will assist the

jury in performing its function." State v. McLean, 205 N.J. 438, 456

(2011). "The witness's perception must 'rest[] on the acquisition of knowledge

through use of one's sense of touch, taste, sight, smell or hearing.'" State v.

Hyman, 451 N.J. Super. 429, 442 (App. Div. 2017) (alteration in original)

(quoting McLean, 205 N.J. at 457). Further, lay opinions "may not intrude on

the province of the jury by offering, in the guise of opinions, views on the

                                                                         A-5799-17T4
                                      14
meaning of facts that the jury is fully able to sort out . . . [or] express a view on

the ultimate question of guilt or innocence." McLean, 205 N.J. at 461. Police

officers are allowed "to testify as lay witnesses, based on their personal

observations and their long experience in areas where expert testimony might

otherwise be deemed necessary." State v. LaBrutto, 114 N.J. 187, 198 (1989).

       The officer had extensive experience in firearms. He testified that he had

been a police officer in two municipal departments for about seven years, and

was previously "in the military security forces, Air Force." He not only received

firearms training at the police academy and was required to requalify biannually,

he had participated in over 100 firearms-related investigations and had made

dozens of firearms-related arrests as a police officer. He was thus familiar with

the heft of handguns. His description of the sound he heard obviously related

to his perception as he chased defendant, satisfying the first prong of N.J.R.E.

701.

       His testimony also assisted the jury in understanding the "thud" he heard.

Notwithstanding the photographs of the area, including the other objects on the

ground near the handgun, the jury was not present at the scene to visualize the

other debris. The officer's description of the "thud" did not impart to the jury

the volume or timbre of that noise. We see nothing improper about the officer


                                                                             A-5799-17T4
                                        15
distinguishing the sound he heard from sounds that could be made from the other

items. The determination that defendant possessed the handgun was left entirely

to the jury which could have rejected the inference that defendant possessed the

handgun and discarded it during the chase. Thus, the testimony did not intrude

on the jury's province or express the officer's view of defendant's guilt. McLean,
205 N.J. at 461.

      The balance of defendant's arguments about the officer's testimony and

the assistant prosecutor's comments thereon are without sufficient merit to

warrant discussion. R. 2:11-3(e)(2). Again, defendant did not object that the

evidence should have been excluded on the grounds the probative value of

relevant evidence was "substantially outweighed by the risk of (a) undue

prejudice, confusion of issues, or misleading the jury or (b) undue delay, waste

of time, or needless presentation of cumulative evidence." N.J.R.E. 403(a).

Indeed, such an objection would have been baseless. The evidence was relevant

and admissible; the assistant prosecutor's comments were within the

"considerable leeway" the State's attorney is afforded in opening and closing

statements. State v. Echols, 199 N.J. 344, 359-60 (2009) (quoting State v.

Williams, 113 N.J. 393, 447 (1988)). And, neither the admission of the officer's




                                                                          A-5799-17T4
                                       16
testimony, nor the assistant prosecutor's comments were "clearly capable of

producing an unjust result." See Rose, 206 N.J. at 157 (quoting R. 2:10-2).


                                           III.


      Defendant also contends the trial judge erred in denying his April

application to:   preclude the State from introducing a conversation among

defendant, his father and girlfriend recorded when defendant was in the county

jail because the State "flagrantly violated" the discovery Rule; and, once

admitted, to redact that recording.

      In denying the motion, the trial judge considered that, when defendant was

arraigned in November 2017, the State demanded, pursuant to Rule 3:12-2(a),

that defendant file a notice of alibi within ten days. Defendant, however, did

not serve the signed notice until February 2018, after plea cutoff on January 30,

2018; the State received an unsigned notice "[a]bout a week prior to that[.]" At

oral argument on the motion, defense counsel claimed the tardy service was

unintentional; he was not "confident providing . . . a[n] alibi defense" until he

talked to witnesses, some of which he "had trouble tracking down[.]" Upon

receiving the notice, the State "launched an investigation" that led to what the




                                                                         A-5799-17T4
                                      17
State at oral argument termed a "request" to the county jail on March 14, 2018; 6

the State noticed defense counsel of that request. The State forwarded what

defense counsel described at oral argument as "697 jail calls . . . rang[ing] from

one minute to [fifteen] minutes and, on average, they were ten minutes" which

counsel received on April 2, 2018 "at the earliest[.]" The State, however,

advised defense counsel in an email of a narrower focus, and later provided a

transcript of just one fifteen-minute call that it intended to use.

      The trial judge observed that defendant's notice of alibi was served after

the plea cutoff, and the State, instead of moving for preclusion of defendant's

alibi proofs, see R. 3:12-2(b), "conducted an additional investigation,"

subpoenaed the phone records "and provided [them] to the defense as soon as

practicable." The judge found "the State did not sit on this information or . . .

sit on conducting any investigation. [It] acted . . . reasonably promptly as soon

as [it] received the notice of alibi."

      The trial judge permitted defendant to interpose an alibi defense despite

his "untimely notice to the State" and permitted the State to introduce the




6
  In its merits brief, the State averred it sent a grand jury subpoena "seeking
defendant's jail calls to the [county jail]." The subpoena is not part of the record.
                                                                             A-5799-17T4
                                         18
recording of the single phone call "which the defense . . . had an opportunity to

hear and to review[.]" The judge found the call


            certainly relevant to refute the alibi defense insofar as
            it appears that the phone call indicates first that --
            defendant first advises his father that he's at his
            mother's home and then later on he says, ["]well, I was
            actually at the scene but I was running.["] That
            statement coming from . . . defendant's own mouth is
            probative on the issue of whether or not the defense can
            sustain its burden on the alibi defense.


      We see no abuse of discretion in the trial judge's ruling. State v. Brown,

236 N.J. 497, 522 (2019). Although Rule 3:13-3(b)(1) requires that the State

provide post-indictment discovery "upon the return or unsealing of the

indictment," the duty to disclose discovery is continuing, R. 3:13-3(f). Trial

judges are invested with broad discretion in determining appropriate sanctions

for discovery violations. State v. Marshall, 123 N.J. 1, 130 (1991).     When a

trial judge perceives


            that a party has failed to comply with [Rule 3:13-3(f)]
            or with an order issued pursuant to this [R]ule, [the
            judge] may order such party to permit the discovery of
            materials not previously disclosed, grant a continuance
            or delay during trial, or prohibit the party from
            introducing in evidence the material not disclosed, or
            [the judge] may enter such other order as [the judge]
            deems appropriate.

                                                                         A-5799-17T4
                                      19
            [R. 3:13-3(f).]

"An adjournment or continuance is a preferred remedy where circumstances

permit." State v. Clark, 347 N.J. Super. 497, 509 (App. Div. 2002).

      We defer to such determinations unless that are "wide of the mark" or

"based on a mistaken understanding of the applicable law." State v. Washington,

453 N.J. Super. 164, 180 (App. Div. 2018) (quoting State v. Hernandez, 225 N.J.
451, 461 (2016)). That, certainly, is not the case here where the trial judge's

ruling accomplished the goal of the discovery rules: "to accomplish fairness,"

State v. Bellamy, 329 N.J. Super. 371, 376 (App. Div. 2000) (quoting State v.

Kearney, 109 N.J. Super. 502, 505 (Law Div. 1970)), and their principal

purpose: "to assure the parties every legitimate avenue of inquiry prior to trial to

enhance the search for the truth," State v. Burnett, 198 N.J. Super. 53, 58 (App.

Div. 1984). Obviously, defendant was aware of the call and its contents; he was

a participant. He did not claim surprise or request a continuance; there is no

evidence he suffered any prejudice from the timing of the recording's delivery

to his counsel.   The trial judge properly applied his discretion in denying

defendant's preclusion application.

      Likewise, the trial judge did not abuse his discretion in denying

defendant's application to redact that portion of the recording which he now

                                                                            A-5799-17T4
                                        20
contends could have led the jury to "conclude[] that the reference to [a judge

other than the trial court judge] related to an earlier case" involving defendant.

Defendant avers he appeared before the other judge for a detention hearing

relating to this case and on an unrelated theft charge.      The portion of the

recording, as related in defendant's merits brief, is a conversation defendant had

with his father: 7


             [DEFENDANT'S FATHER]:                Wednesday and
             Thursday I gotta work right now. (inaudible) You have
             court Thursday. What time is court on Thursday?

             [DEFENDANT]: I think court is in the morning, early
             morning. It's in front of the same judge that I went to.

             [DEFENDANT'S FATHER]: Where?

             [DEFENDANT]: In Freehold.

             [DEFENDANT'S FATHER]: Where, [defendant]?

             [DEFENDANT]: In Freehold.

             [DEFENDANT'S FATHER]:           In the Freehold court
             house?

             [DEFENDANT]: Yes, in front of [a judge other than
             the trial judge].

             [DEFENDANT'S FATHER]: The same judge?

7
   The transcript of the call is largely "[i]ndicernible," but the State does not
dispute defendant's version of the call.
                                                                          A-5799-17T4
                                       21
            [DEFENDANT]: Yeah, [a judge other than the trial
            judge].

            [DEFENDANT'S FATHER]: You sayin . . . [s]ame
            judge?

            [DEFENDANT]: Yes, dad.

            [DEFENDANT'S FATHER]: Same lady that said
            ["]hey listen, you know you (inaudible) fuckin[']
            problem.["]


      We note the call does not reference the nature of the proceedings before

the other judge. No mention of any other crime is made, including the prior

theft. As the trial judge recognized, the jury knew defendant had criminal

charges. No inference to another crime or bad act could have reasonably been

drawn from that portion of the recording. Defendant's father's reference to

"[s]ame lady that said [']hey listen, you know you (inaudible) fuckin[']

problem[']," contains neither context of the judge's alleged remark or the subject

of same. Although it may have been ordered redacted in an abundance of

caution, we discern no abuse of discretion by the judge's admission. And, even

if error, the fleeting, ambiguous statement was not "clearly capable of producing

an unjust result[.]" R. 2:10-2.




                                                                          A-5799-17T4
                                       22
                                             IV.

      Following the commencement of jury deliberations, the trial judge advised

the collective jury, including alternates, "it has come to my attention that during

the lunch recess one or two of the jurors, either the [twelve] jurors that were

selected or the two alternates or some combination of the two, were discussing

the case in contravention of my instructions not to do so." The record does not

reveal who advised the judge of the juror transgression or what was disclosed to

him. Defense counsel, in arguing for a mistrial after each of the jurors was

questioned by the court out of the presence of any other juror, told the judge


             based on the information I received from the deputy,
             stated (sic) someone must be guilty because it was on
             video, something along those nature of the lines (sic),
             he clearly states he doesn't recall the statements that he
             made. And I don't know the extent if it was just the jury
             members or they (sic) received any input from anybody
             else that was in line, or if it was just tailored to just
             those four jurors

who had admitted having discussions in the lunch line. The record does not

reveal the source of the information imparted to the judge by defense counsel.

      The trial judge appropriately took "action to assure that the jurors ha[d]

not become prejudiced as a result of facts which 'could have a tendency to

influence the jury in arriving at its verdict in a manner inconsistent with the legal


                                                                             A-5799-17T4
                                        23
proofs and the court's charge.'" State v. Bisaccia, 319 N.J. Super. 1, 12 (App.

Div. 1999) (quoting State v. Scherzer, 301 N.J. Super. 363, 486 (App. Div.

1997)). "[W]here . . . there is the possibility of actual juror taint or exposure to

extraneous influences (including jury misconduct and 'comments made to jurors

by outside sources'), the judge must voir dire that juror and, in appropriate

circumstances, the remaining jurors." Id. at 13 (quoting Scherzer, 301 N.J.

Super. at 486).

      The judge asked each juror if they discussed the case with anyone during

the lunch recess. Juror number two admitted discussing her "past experience as

a juror[; j]ust about the process itself," but denied discussing "the case at all."

Eight jurors denied having or overhearing any conversation. Juror number four

denied having any conversations but was not asked if she overheard any

discussions; she, however, ate lunch in her car and saw her fellow jurors "[j]ust

at the end in front of the elevator" so she was not present in the room in which

four of the jurors admitted having discussions.

      Juror number one admitted overhearing a discussion in the lunch line

about "[h]ow do we get things read back and things like that," but did not

remember "exactly what was said[.]" The juror said the discussion "wasn't

pertinent to any of the facts or anything like that. We were basically trying to


                                                                            A-5799-17T4
                                        24
figure out . . . if we could ask questions and stuff like that." Juror number one

said the discussion "took place [for] like maybe a minute and then we shut up."

Juror number six also said she overheard a discussion in the lunch line between

two jurors "about process . . . like when can you ask questions and filling out

the piece of paper."

      Juror thirteen said she was in the cafe "just kind of talking about what we

could ask and not [ask,] but nothing, no evidence or names or anything like that

was brought up. And then we just - - you know, we were, like, it's not the place."

Further questioning by the judge elicited that there were a few jurors behind her,

but "it wasn't like a discussion. It was just a couple, few words" but reiterated

"nobody brought anything up of . . . any names or evidence[.]"

      Juror fourteen admitted he "probably did say one or two things" while in

line but did not "remember what they were."            He responded to further

questioning that he believed they were comments, not questions. Pressed by the

judge, he said he thought the comments were prompted by questions the jurors

could ask. During continued colloquy, he said the communication took twenty-

five to fifty seconds and took place only in the lunch line.

      From our review of the trial judge's voir dire, we see no abuse of

discretion. State v. R.D., 169 N.J. 551, 559-60 (2001). The judge ascertained


                                                                          A-5799-17T4
                                       25
from each juror what was discussed or what was overheard.           The judge's

questioning was not cursory. He did not simply accept a juror's brief answers.

      We are unpersuaded by defendant's contention that the judge should have

explicitly asked each juror if they said or heard that "someone must be guilty

because it was on video." The judge's initial comments to the jury reveal he was

advised that one or two jurors had a discussion about the case. Only defense

counsel stated that there was a discussion about defendant's guilt based on a

video. Unless one of the jurors admitted saying or hearing that comment, or if

a reliable source for that information was before the judge—and we see no

evidence that it was 8—it would have been imprudent for the trial judge to impart

such information, claimed now by defendant to be so prejudicial so as to warrant

a mistrial, to the jury. There was no evidence the jury was tainted. The trial

judge sagely maintained that status and did not unnecessarily highlight a portion

of the evidence—the video.




8
  The "deputy" who purportedly revealed the comment to defense counsel is not
identified in the record. Moreover, the source of the deputy's information is
unknown.
                                                                         A-5799-17T4
                                      26
                                       V.


      Defendant argues the trial judge erred by: (1) failing to take into account

defendant's rehabilitative efforts to address his drug addiction after arrest and

before sentencing; (2) "plac[ing] weight on [defendant's] failure to show

remorse"; and (3) "impos[ing] the maximum possible sentence for [defendant's

VOP] without fully explaining how a sentence of that duration was warranted."

      We "review sentencing determinations in accordance with a deferential

standard," and "must not substitute [our] judgment for that of the sentencing

court." State v. Fuentes, 217 N.J. 57, 70 (2014). We will affirm a sentence,

unless:


            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [Ibid. (alteration in original) (quoting State v. Roth, 95
N.J. 334, 364-65 (1984)).]


      At the June 2018 sentencing, the trial judge properly exercised his

discretion when he based his finding of aggravating three, N.J.S.A. 2C:44-



                                                                         A-5799-17T4
                                       27
1(a)(3) (risk of reoffense), on defendant's "daily ingestion of marijuana and

Percocet" through August 2017, and defendant's failure to complete an intensive

outpatient treatment program, noting defendant's failure to attend a group

session on February 27, 2018. The judge also recognized defendant's ingestion

of Xanax on five occasions. Defendant also pleaded guilty on the sentencing

date to violating probation, in part, by testing positive for drugs, thereby failing

to comply completely with the substance abuse treatment condition of probation.

Against this history, the judge was warranted in rejecting defendant's claim that

his efforts at post-arrest rehabilitation negated aggravating factor three. We also

note defendant received jail credits from August 31, 2017 to September 7, 2017

and November 3, 2017 through the day prior to sentencing; and gap time from

September 8, 2017 through November 2, 2017. He was thus incarcerated during

his purported "clean time," the period during which he claims he was drug-free.

      We determine defendant's remaining arguments to be without sufficient

merit to warrant discussion in this opinion. R. 2:11-3(e)(2). We add only that

the judge recognized defendant's lack of remorse as one of the many reasons he

found aggravating factor nine, N.J.S.A. 2C:44-1(a)(9) (need to deter), a practice

we sanctioned in State v. Rivers, 252 N.J. Super. 142, 153-54 (App. Div. 1991).

Further, defendant's notice of appeal does not list or reference the indictment on


                                                                            A-5799-17T4
                                        28
which he was sentenced for third-degree theft after the VOP; and his criminal

case information statement merely references his guilty plea on that VOP

without challenging it. We, therefore, need not address the arguments relating

to the VOP sentence because we have made clear "it is only the judgment or

orders designated in the notice of appeal which are subject to the appeal process

and review[.]" 1266 Apartment Corp. v. New Horizon Deli, Inc., 368 N.J.

Super. 456, 459 (App. Div. 2004). We will not review an order if the appellant

"did not indicate in his notice of appeal or case information statement that he

was appealing from the order[.]" Fusco v. Bd. of Educ. of Newark, 349 N.J.

Super. 455, 460 (App. Div. 2002).

      Nevertheless, our review of the presentence reports for both indictments

leaves us unpersuaded that the five-year sentence the trial judge imposed on the

theft—concurrent to defendant's sentence on the weapons conviction—was not

supported by the same aggravating factors—three, six, (extent of prior criminal

record and seriousness of offenses), and nine, N.J.S.A. 2C:44-1(a)(3), (6), and

(9)—found by the original sentencing judge; and that the mitigating factors, six,

(defendant has or will compensate the victim of his or her conduct for the

damage or injury that he or she sustained, or will participate in a program of

community service), ten, (defendant is likely to respond positively to


                                                                         A-5799-17T4
                                      29
probationary treatment), and eleven, (excessive hardship that imprisonment

would bring to defendant or his or her dependents), N.J.S.A. 2C:44-1(b)(6), (10)

and (11), none of which were requested of or found by the trial judge in

connection with either sentence, still applied. The latest presentence report

indicates: defendant has never held a job "on the books" and there is no evidence

he ever paid restitution; he violated probation; and no evidence was proffered

regarding excessive hardship.

      Affirmed.




                                                                         A-5799-17T4
                                      30